Case 1:17-cv-02374-RRM-ST Document 100-6 Filed 01/24/21 Page 1 of 2 PagelD #: 961

EXHIBIT C
Case 1:17-cv-02374-RRM-ST Document 100-6 Filed 01/24/21 Page 2 of 2 PagelD #: 962
Case 1:17-cv-02374-RRM-ST Document 92 Filed 07/27/20 Page 1 of 1 PagelD #: 826

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

Capital 7 Funding,
Docket No. 17-cv-2374
Plaintiff

- against - Certificate of Default
Wingfield Capital Corporation, Prestige Investment
Associates, Inc., d/b/a Prestige Investments USA,
and First Choice Payment Systems, Inc., d/b/a Ist
Choice Payments
Corporate Defendants

And

Burgis Sethna, a/k/a Seth Burgess, Heath

Wagenheim, Joseph Rabito, Damian Laljie a/k/a

Damian Laltie, and John Does | through 15,
Individual Defendants

X

 

I, Douglas Palmer, Clerk of the Court of the United States District Court for the Eastern
District of New York, do hereby certify that Defendant Joseph Rabito has not filed an

answer or otherwise moved with respect to the above-captioned action as fully appears from the
court file herein and from the Declaration of Nicholas Bowers, annexed hereto. The default of
Defendant Joseph Rabito is hereby noted pursuant to Rule 55(a) of the Federal Rules of

Civil Procedure.

Dated: Brooklyn, New York
July 27 2920
DOUGLAS C. PALMER
Clerk of Court
By: (ya fe
Deputy Clerk
